Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 12/06/2021 is acknowledged.

Status of the Claims
Claims 1-5, 7, 9-11, 13, 15, 17-18, 22 and 27 are pending in this application.
Claims 1-5, 7, 9-11, 13, 15, 17-18, 22 and 27 are presently under consideration as being drawn to the elected invention.

Claim Objections
Claims 18 and 27 are objected to because of the following informalities: Claim 18 should be rewritten to recite “the method according to claim 1, wherein the liquid composition contains sugar in an amount chosen from the group consisting of and 20-55% w/w”. Claim 27 should be rewritten to recite “The method of claim 1, wherein the concentration of the purified antibody in the liquid composition is . Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the liquid droplets" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the pellet" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7, 9-11, 13, 15, 17-18, 22 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Barr et al. (WO 2013/066769) in view of Fu et al. (WO 2013/010257) and Durance et al. (WO 2008/092228).
With respect to claims 1-2, Barr et al. teach a method of preparing a lyophilized pellet of a biological material, comprising: providing a vessel which contains a liquid composition comprising the biological material; providing a metal plate which comprises a top surface that is solid and flat and a bottom surface that is in physical contact with a heat sink adapted to maintain the top surface of the metal plate at a temperature of -90°C or below; positioning a dispensing tip above the top surface of the metal plate, the dispensing tip having an open end configured to dispense liquid droplets and another end connected to the vessel, wherein there is a gap of at least 0.1 cm between the top surface of the metal plate and the open end of the dispensing tip; dispensing an aliquot of the liquid composition through the open end of the dispensing tip as a single droplet onto the top surface of the metal plate in a manner that maintains the droplet as a single droplet having a substantially spherical shape as it contacts and freezes on the top surface; and lyophilizing the frozen droplet to produce a dried pellet of substantially spherical shape (claim 1). 
Barr et al. further teach that the lyophilization process involves freezing a liquid sample which is then subjected to a vacuum so that the ice in the frozen sample directly changes to water vapour or sublimes (page 1, lines 15-17).
Barr et al. also teach that the biological material is a purified antibody (claim 8).
Barr et al. additionally teach reconstitution times of less than one minute (Table 1 on page 11).

With respect to claim 5, Barr et al. teach that the dispensing speed is selected from the group consisting of: about 3 ml/min to about 75 ml/min; about 5 ml/min to about 75 ml/min; about 3ml/min to about 60 ml/min, about 20 ml/min to about 75 ml/min; and about 20 ml/min to about 60 ml/min (claim 3).
With respect to claim 7, Barr et al. teach that the top surface temperature of the metal plate is below -150°C and the gap distance between the open end of the dispensing tip and the top surface of the metal plate is between 0.1 cm and 0.5 cm or between 0.1 cm and 1 cm or between 5 0.1 cm and 0.75 cm (claim 5).
With respect to claim 9, Barr et al. teach that the liquid composition comprises a total solute concentration of at least 25% on a weight by weight basis (claim 9; page 6, line 27).
With respect to claim 10, Barr et al. teach further comprising measuring the reconstitution time of the lyophilized pellet (claim 10).
With respect to claim 18, Barr et al. teach that “[T]he method of the present invention is also particularly useful for preparing dried spherical shaped pellets from compositions having a high solute concentration, e.g., concentrations above 20%. Such compositions may have high concentrations of sugars” (page 9, lines 25-28).

With respect to claim 27, Barr et al. teach that the biological material is selected from the group consisting of a purified antibody at a concentration in the liquid composition of at least 50 mg/ml or about 100 mg/ml; a vaccine, a fusion protein, a polypeptide, and a peptide (claim 8).
Barr et al. do not specifically teach the instantly claimed step b).
Fu et al. teach a method of dehydrating an organic material using an apparatus having a vacuum chamber, a microwave generator and a material reservoir, comprising the steps of: (a) introducing the organic material into the apparatus; (b) reducing the pressure in the vacuum chamber and the material reservoir to a pressure less than atmospheric; (c) conveying the organic material from the material reservoir to an inlet of the vacuum chamber, under the reduced pressure; (d) conveying the organic material through the vacuum chamber under the reduced pressure, from the inlet to an outlet, while irradiating the organic material in the vacuum chamber by the microwave generator; (e) transferring the organic material from the outlet to the material reservoir; (f) repeating steps (c) to (e) one or more times to dehydrate the organic material; and (g) removing the dehydrated organic material from the apparatus (claim 26), wherein the organic material, for example in granular form, may be introduced in the frozen state, and, due to the reduced pressure in the system, it remains in the frozen state 
Durance et al. teach a method for drying a biologically active material comprising the steps of: combining the biologically active material and a protecting agent in an aqueous solvent to form a paste; and exposing the paste to travelling wave radiant energy under vacuum to boil the solvent from the paste (claim 1).
Durance et al. further teach the radiant energy under vacuum is provided at a level of from 100 to 5000 Watts per kilogram of initial mass of paste (claim 10).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify Barr et al. to use the microwave drying process of Fu et al. and Durance et al. The motivation for doing so would be to dry the pellet by a "lyophilization process" involving "freezing a liquid sample which is then subjected to a vacuum so that the ice in the frozen sample directly changes to water vapour or sublimes", (Barr et al., page 1, lines 9-19; page 7, lines 16-21).
One of ordinary skill in the art would have reasonably expected the pellet of biological material of Barr et al. to be successfully dried by applying microwave radiation to the frozen pellet under a pressure below atmospheric pressure (taught by Fu et al. and Durance et al.) because Fu et al. and Durance et al. use said radiation to dry a pellet, which, just like the pellet of Barr et al. is, of biological material. 
With respect to claim 11, Fu et al. teach that the organic material, for example in granular form; may be introduced in the frozen state, and, due to the reduced pressure in the system, it remains in the frozen state throughout the process, the water therein being removed by sublimation rather than evaporation (page 9, lines 26-27; page 10, 
With respect to claims 13 and 15, Fu et al. teach pressures in the range of 20 to 150 mTorr and temperatures in the range of -40ºC to 30ºC (page 14, lines 18-20).
With respect to claim 17, Fu et al. teach repeating steps (c) to (e) one or more times to dehydrate the organic material (claim 26). Thus, Fu et al. teach that the radiation is applied in a continuous mode and in a semi-continuous mode.

Claims 1-5, 7, 9-11, 13, 15, 17-18, 22 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Barr et al. (WO 2013/066769) in view of Fu et al. (WO 2013/010257) and Durance et al. (WO 2008/092228) as applied to claims 1-2, 4-5, 7, 9-11, 13, 15, 17-18, 22 and 27 above, and further in view of Middlebeek et al. (US 2012/0049412).
The teachings of Barr et al., Fu et al. and Durance et al. have been discussed above.
Barr et al., Fu et al. and Durance et al. do not teach the solid surface has one or more cavities or wells for dispensing the liquid droplets.
Middlebeek et al. teach a process for the preparation of a fast-disintegrating tablet containing a medicinal substance, comprising the steps of: providing a fluid formulation comprising the medicinal substance, providing a solid element having formed therein at least one cavity, cooling the solid element to a temperature below a freezing temperature of the formulation, filling the cavity with the fluid formulation, solidifying the formulation while present in the cavity to form a solid pellet comprising the medicinal substance without actively shaping the entire surface of the pellet, taking 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the process obvious over Barr et al., Fu et al. and Durance et al. to use the freezing process and apparatus as taught by Middlebeek et al. because Fu et al. teach that the organic material, for example in granular form, may be introduced in the frozen state, and, due to the reduced pressure in the system, it remains in the frozen state throughout the process (page 9, lines 26-27; page 10, lines 1-2), and Middlebeek et al. teach a process of preparing a dried pellet of a medicinal substance of biological origin comprising freezing one single droplet, wherein the temperature of the solid surface is between -85ºC and -145ºC, wherein freezing one single droplet has advantages process wise, and further because Durance et al. teach applying microwave radiation in a traveling wave format at a power in a range between 0.1 and 5 KW/hr/Kg to the pellet.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-5, 7, 9-11, 13, 15, 17-18, 22 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10429129 in view of Barr et al. (WO 2013/066769) in view of Fu et al. (WO 2013/010257) and Durance et al. (WO 2008/092228).
With respect to claims 1 and 22, ‘129 claims a similar method, the difference being that in ‘129 the biological material is an enveloped live virus, whereas in the instant claim, the biological material is a purified antibody.
‘129 do not claim the biological material is a purified antibody,
However, ‘129 teaches that the biological material is a purified antibody (column 3, lines 23-24). Please note that it is proper to turn to and rely on the disclosure of a patent application to ascertain what constitutes an obvious modification.  This position is supported by the courts. See In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
The teachings of Barr et al., Fu et al. and Durance et al. have been discussed above (see rejection under 35 USC 103).
It would have been obvious to one of ordinary skill in the art to prepare a dried pellet of a biological material, wherein the biological material is a purified antibody because ‘129 teaches that the biological material is a purified antibody, and further because, the combined references of Barr et al., Fu et al. and Durance et al. render obvious preparing a dried pellet of a purified antibody as instantly claimed.
One of ordinary skill in the art would have reasonably expected the method of ‘129 to be useful to prepare a dried pellet of a purified antibody.

With respect to claim 3, ‘129 claims the solid surface has one or more cavities or wells for dispensing the liquid droplets (claim 3).
With respect to claim 4, ‘129 claims the dispensing is performed from a dispensing tip at a speed and at a gap distance that prevents freezing of any portion of the aliquot and maintains the dispensed droplet in simultaneous contact with the solid surface and the open end of the dispensing tip until the surface of the dispensed droplet touching the solid surface is frozen (claim 4).
With respect to claim 5, ‘129 claims the dispensing speed is selected from the group consisting of: about 3 ml/min to about 75 ml/min; about 5 ml/min to about 75 ml/min; about 3 ml/min to about 60 ml/min, about 20 ml/min to about 75 ml/min; and about 20 ml/min to about 60 ml/min (claim 5).
With respect to claim 7, ‘129 claims the surface temperature of the solid surface is below -150° C. and the gap distance between the open end of the dispensing tip and the solid surface is between 0.1 cm and 0.5 cm or between 0.1 cm and 1 cm or between 0.1 cm and 0.75 cm (claim 6).
With respect to claim 9, ‘129 claims the liquid composition comprises a total solute concentration of at least 20% on a weight by weight basis (claim 7).
With respect to claim 10, ‘129 claims further comprising measuring the reconstitution time of the dried pellet (claim 8).
With respect to claim 11, ‘129 claims the liquid composition is sublimated in less than 12 hours (claim 9).

With respect to claim 15, ‘129 claims the temperature of the dried pellet in step b) does not exceed 45° C. (claim 11).
With respect to claim 17, ‘129 claims the microwave radiation is applied in a continuous or semi-continuous mode (claim 12).
With respect to claim 18, ‘129 claims the liquid composition contains sugar in an amount chosen from the group that consists of the ranges 20-55% w/w, 20-50% w/w, 20-45% w/w, 25-45% w/w, 25-47.5% w/w, 25-40% w/w, 30-47.5% w/w, 30-40% w/w, 25-35% w/w or 27-30% w/w (claim 13).
With respect to claim 27, ‘129 claims the purified antibody at a concentration in the liquid composition of at least 50 mg/ml (column 3, lines 23-25).

Claims 1-2, 4-5, 7, 9-11, 13, 15, 17, 22 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10183968 in view of Fu et al. (WO 2013/010257) and Durance et al. (WO 2008/092228). 
With respect to claims 1-2, ‘968 teaches a similar method (claims 1, 8 and 12).
However, ‘968 does not teach applying microwave radiation in traveling wave format.
Fu et al. teach a method of dehydrating an organic material using an apparatus having a vacuum chamber, a microwave generator and a material reservoir, comprising the steps of: (a) introducing the organic material into the apparatus; (b) reducing the 
Fu et al. further teach the organic material is an antibody (claim 33).
With respect to claim 11, Fu et al. teach that the organic material, for example in granular form; may be introduced in the frozen state, and, due to the reduced pressure in the system, it remains in the frozen state throughout the process, the water therein being removed by sublimation rather than evaporation (page 9, lines 26-27; page 10, lines 1-2), wherein the total drying times were in the range of 6 to 10 hours (page 14, lines 21-22). 
With respect to claims 13 and 15, Fu et al. teach pressures in the range of 20 to 150 mTorr and temperatures in the range of -40ºC to 30ºC (page 14, lines 18-20).

Durance et al. teach a method for drying a biologically active material comprising the steps of: combining the biologically active material and a protecting agent in an aqueous solvent to form a paste; and exposing the paste to travelling wave radiant energy under vacuum to boil the solvent from the paste (claim 1).
Durance et al. further teach the radiant energy under vacuum is provided at a level of from 100 to 5000 Watts per kilogram of initial mass of paste (claim 10).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify ‘968 to use the microwave drying process of Fu et al. and Durance et al. The motivation for doing so would be to dry the pellet by a "lyophilization process" involving "freezing a liquid sample which is then subjected to a vacuum so that the ice in the frozen sample directly changes to water vapour or sublimes", (‘968, column 1, lines 25-28). Please note that it is proper to turn to and rely on the disclosure of a patent application to ascertain what constitutes an obvious modification.  This position is supported by the courts. See In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
One of ordinary skill in the art would have reasonably expected the pellet of biological material of ‘968 to be successfully dried by applying microwave radiation to the frozen pellet under a pressure below atmospheric pressure (taught by Fu et al. and Durance et al.) because Fu et al. and Durance et al. use said radiation to dry a pellet, which, just like the pellet of ‘968, is a biological material. 

With respect to claim 5, ‘968 claims the dispensing speed is selected from the group consisting of: about 3 ml/min to about 75 ml/min; about 5 ml/min to about 75 ml/min; about 3 ml/min to about 60 ml/min, about 20 ml/min to about 75 ml/min; and about 20 ml/min to about 60 ml/min (claim 5).
With respect to claim 7, ‘968 claims the surface temperature of the solid surface is below -150° C. and the gap distance between the open end of the dispensing tip and the solid surface is between 0.1 cm and 0.5 cm or between 0.1 cm and 1 cm or between 0.1 cm and 0.75 cm (claim 5).
With respect to claim 9, ‘968 claims the liquid composition comprises a total solute concentration of at least 25 on a weight by weight basis (claim 9).
With respect to claim 10, ‘968 claims further comprising measuring the reconstitution time of the dried pellet (claim 10).
With respect to claim 22, in order to advance prosecution, the phrase “drying yield” has been interpreted as referring to the amount of water removed (i.e. 50% drying yield refers to 50% of water removed). ‘968 teaches that the biological material is lyophilized (i.e. all the water is removed; thus the moisture content is less than 6.0%), (claim 1).
.

Claims 1-5, 7, 9-11, 13, 15, 17, 22 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10183968 in view of Fu et al. (WO 2013/010257), Durance et al. (WO 2008/092228) and Middlebeek et al. (US 2012/0049412). 
The teachings of ‘968, Fu et al. and Durance et al. with respect to claims1-2, 4-5, 7, 9-11, 13, 15, 17, 22 and 27 have been discussed above. 
‘968, Fu et al. and Durance et al. do not teach the solid surface has one or more cavities or wells for dispensing the liquid droplets.
Middlebeek et al. teach a process for the preparation of a fast-disintegrating tablet containing a medicinal substance, comprising the steps of: providing a fluid formulation comprising the medicinal substance, providing a solid element having formed therein at least one cavity, cooling the solid element to a temperature below a freezing temperature of the formulation, filling the cavity with the fluid formulation, solidifying the formulation while present in the cavity to form a solid pellet comprising the medicinal substance without actively shaping the entire surface of the pellet, taking the pellet out of the cavity, and drying the pellet in a vacuum to obtain the tablet (claim 1), wherein freezing one single droplet has advantages process wise (para [0031]), wherein the temperature of the solid element is between -85ºC and -145ºC (para [0056]), and wherein the medicinal substance is of biological origin (para [0012]).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658